Deen, Chief Judge.
This defendant is currently serving a prison sentence in the State of Florida. Based on the Florida incident, a petition for revocation of a probationary sentence in Gwinnett County, Georgia, was filed and a warrant issued for his arrest in January, 1978. This petition seeks to have the Georgia detainer removed on the ground that a person charged with probation violation is entitled to an immediate hearing, which he has not had. However, under Moody v. Daggett, 429 U. S. 78 (97 SC 274, 50 LE2d 236) (1976), no constitutionally protected right to such hearing is violated by failure to schedule it for trial before the warrant is executed and the probation violator taken in custody.

The judgment denying the motion is affirmed.


Birdsong and Carley, JJ., concur. Shulman, J., not participating.